Wheeler, J.
The charge of the Court complained of was to the effect, that if “ cash notes” passed and were estimated in the business transactions of the community as money, the jury might consider them as worth their nominal value. And •in this there was, we think, no error. The charge did not require the jury to find a verdict for the nominal value of the notes, if, in their opinion, the evidence showed them of less value in the ordinary business transactions of the country; in reference to which their value should certainly be estimated. It simply gave the jury a criterion by which to arrive at their value from the evidence. And it was, we think, a better criterion ; more in accordance with what must be supposed to have been the intention of the parties to the contract, the true criterion by which to interpret it, than the price which may have been paid for them by the witness, who, according to his statement, it appears, was the only person in the community at the time “ engaged in buying cash notes upon speculation.” The price paid by one thus engaged, at a time of ■such scarcity of money as that promissory notes “ constituted the principal currency of the country,” would be, we think, anything but a fair and just criterion of their value; especially when they were generally received at par in the payment of debts, and in other dealing. It can scarcely be supposed that their value was estimated by any such criterion as that, by the parties to the present contract; or that they contemplated the application of any such rule in its interpretation.
*440We are of opinion that the verdict was fully warranted by the evidence, and that there is no error in the judgment.. It is therefore affirmed.
Judgment affirmed.